Title: Permit for Clark & Nightingale, 19 September 1775
From: Unknown
To: 



Camp at Cambridge Sepr 19th 1775.

Whereas the Necessities of the Army under my Command for Amunition are so great as to require all Possible Supplies, and Messrs Clark and Nightingale Merchants of Providence, having represented to me, that they will at their own Risque, undertake to procure from the West-Indies or elsewhere, such Quantities as may be purchased, provided they obtain my Permission for this Purpose, I do therefore hereby make known to all Committees and other Persons whatsoever, that the Voyage now proposed by the Sloop Fly and the Sloop Neptune are for

the above purpose and undertaken with my Privity & approbation, under such Restrictions and Engagements, as the Honorable Govr Cooke of Rhode Island shall think proper, to prevent the same from being perverted to any other Purpose than that above Specified. And I do recommend it to all Committees & other Persons, not only to forbear molesting or intercepting them on the Voyage aforesaid, but to give them all Assistance and Countenance in their Power.
